DISMISS; and Opinion Filed July 31, 2014.




                                         S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00079-CV

 EDDIE D. JONES, SHIRLEY JONES AND ALL OCCUPANTS OF 1012 BIRCHWOOD
                     LANE, DESOTO, TX 75115, Appellants

                                                V.

HSBC BANK USA NATIONAL ASSOCIATION, AS TRUSTEE FOR THE BENEFIT OF
PEOPLE’S FINANCIAL REALTY MORTGAGE SECURITIES TRUST, SERIES 2006-1,
    MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-1, Appellee

                         On Appeal from the County Court at Law No. 1
                                     Dallas County, Texas
                              Trial Court Cause No. 13-06600-A

                               MEMORANDUM OPINION
                         Before Justices Moseley, O’Neill, and FitzGerald
                                    Opinion by Justice O’Neill

        By order dated May 2, 2014, appellants were directed to file their brief no later than June

2, 2014. On June 11, 2014, when appellants’ brief had not been filed, we directed appellants to

file their brief, along with an extension motion, no later than June 23, 2014. We cautioned

appellants at that time that failure to comply would result in dismissal of the appeal without

further notice.   See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c). To date, appellants have not filed

their brief or otherwise communicated with the Court. Accordingly, we dismiss the appeal. See

id. 38.8(a)(1), 42.3(b),(c).

                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE
140079F.P05
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

EDDIE D. JONES AND SHIRLEY JONES                      On Appeal from the County Court at Law
AND ALL OCCUPANTS OF 1012                             No. 1, Dallas County, Texas
BIRCHWOOD LANE, DESOTO, TX                            Trial Court Cause No. 13-06600-A.
75115, Appellants                                     Opinion delivered by Justice O’Neill.
                                                      Justices Moseley and FitzGerald
No. 05-14-00079-CV          V.                        participating.

HSBC BANK USA NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE
BENEFIT OF PEOPLE’S FINANCIAL
REALTY MORTGAGE SECURITIES
TRUST, SERIES 2006-1, MORTGAGE
PASS-THROUGH CERTIFICATES,
SERIES 2006-1, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee HSBC Bank USA National Association as Trustee for the
Benefit of People’s Financial Realty Mortgage Securities Trust, Series 2006-1, Mortgage Pass-
Through Certificates, Series 2006-1 recover its costs, if any, of this appeal from appellants Eddie
D. Jones, Shirley Jones, all occupants of 1012 Birchwood Lane, Desoto, Texas 75115, and Jackie
T. Lewis and Roy D. Mitchell as sureties on appellants’ supersedeas bond. After all costs have
been paid, the obligations of appellants Eddie D. Jones, Shirley Jones, all occupants of 1012
Birchwood Lane, Desoto, Texas 75115, and Jackie T. Lewis and Roy D. Mitchell as sureties on
appellants’ supersedeas bond are RELEASED.


Judgment entered this 31st day of July, 2014.




                                                –2–